Citation Nr: 0519025	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  99-08 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury with compression fractures.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 28, 1975, to 
October 2, 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for residuals of a 
low back injury.

In May 2002, the Board denied service connection for 
residuals of a low back injury with compression fractures.  
The veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In April 2003, 
the veteran and the Secretary of VA (parties) filed a joint 
motion to vacate the May 2002 rating decision and remand it 
back to the Board for additional development and adjudicative 
action.  The Court granted the motion the following month.  

When the case came back to the Board, it remanded the claim 
for issuance of a letter and an examination in compliance 
with the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 and the Court's order.  The case has 
been returned to the Board for further appellate review. 


FINDING OF FACT

Competent evidence of a nexus between the post service low 
back disorder with old compression fractures and service is 
not of record.


CONCLUSION OF LAW

A low back disorder with old compression fractures was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) will request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by the April 2004 letter sent to the veteran.  
Since this letter fully provided notice of elements (1), (2), 
(3), and (4), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, 19 Vet. App. ----, ----, No. 02-1077, slip op. at 
33 (April 14, 2005).  In addition, it must be noted that the 
veteran is aware of the evidence necessary to substantiate a 
claim for service connection.  For example, he has argued 
that he injured his back in service and the current low back 
disorder.  This establishes that the veteran is aware of the 
evidence necessary to substantiate a claim for service 
connection.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment records 
from the facility in Reno, Nevada, and private medical 
records.  The veteran has submitted private medical records.  
Finally, VA has provided the veteran with an examination and 
an opinion in connection with his claim.  The Board notes 
that in a letter received from the veteran in September 2004, 
he stated that he had remembered having been examined at the 
Reno, Nevada, VA facility for his back and implied that VA 
should obtain those records.  Those records are already 
associated with the claims file.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Decision

The veteran claims that he sustained a back injury in 
service, which has caused his current low back disorder.  At 
a May 1999 RO hearing, the veteran testified that he injured 
his back while playing football and several men had jumped on 
top of him.  He testified that after this incident, his back 
was so painful that he was discharged from service as a 
result of the back pain.  He stated he had been in a car 
accident in 1995 and when they examined his back, they found 
old compression fractures.  He stated he had been told that 
the insurance company would not pay for his medical treatment 
because they considered his back disorder to be a pre-
existing condition.  At the November 2001 hearing before the 
undersigned, the veteran provided similar testimony regarding 
the in-service injury, being discharged from service because 
of the back injury, and his continued problems with his back.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for residuals of a low back 
injury with compression fractures.  The service medical 
records show that in September 1975, the veteran was seen 
with complaints of low back pain.  He reported he had had a 
problem in "civilian."  Six days later, the veteran was 
seen for low back pain, which he stated had been of two 
weeks' duration.  Physical examination revealed an "extra 
lumbar vertebrae."  The impression was mechanical low back 
pain.  The September 1975 report of medical examination shows 
that clinical evaluation of the spine and other 
musculoskeletal system was normal.  

The veteran has claimed that he was discharged from service 
for back pain.  The service medical records, however, do not 
substantiate that assertion.  Rather, they show the veteran 
was discharged from service because of his left varicocele.  
A September 1975 Medical Board Proceeding shows that a board 
of three physicians determined the veteran should be 
separated from service as a result of the left varicocele.  
In October 1975, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, wherein he 
stated he was seeking compensation for varicocele.  The 
veteran made no mention of back pain or a low back disorder.  
Private medical records, dated in 1975, show that the veteran 
reported he had been discharged from service as a result of 
the varicocele.  Thus, the service medical records and the 
veteran's own statements soon after he was discharged from 
service contradict his current allegation that he was 
discharged from service due to the back injury.  The veteran 
did not file a claim for compensation in the October 1975 
application.  His silence, when otherwise providing 
information having the purpose of advancing a claim, 
constitutes negative evidence, which weighs against a finding 
that the veteran's post service low back disorder is related 
to service.  

The first showing of a low back disorder following the 
veteran's discharge from service was in 1996, when the 
veteran was seen for low back pain due to a motor vehicle 
accident that had occurred in 1995.  The veteran clearly 
attributed his back pain to the motor vehicle accident.  This 
is 20 years following the veteran's discharge from service.  
There is no evidence of continuity of symptomatology between 
the veteran's discharge from service in 1975 and the back 
complaints in 1996.  

No medical professional has attributed the in-service 
complaints of low back pain to the current low back disorder.  
In fact, there is evidence to the contrary.  In an April 2004 
opinion, a VA examiner stated that he had reviewed the 
evidence of record and noted the veteran's in-service 
complaints of low back pain.  He stated that there was 
nothing in the service medical records to show that the 
veteran was discharged because of his back pain.  He noted 
that there was no evidence of continual treatment between the 
time the veteran was discharged and the 1995 motor vehicle 
accident.  The examiner concluded that the records did not 
support that the back condition in service was "serious or 
of continual consequence."  It was his determination that 
the veteran's low back disorder was not related to military 
service.  The Board notes that there is no competent evidence 
to refute this opinion.

The Board is aware that a May 1996 private magnetic resonance 
imaging report shows a finding of "Multiple old thoracic 
compression fractures."  The veteran has stated that such 
compression fractures were incurred in service.  No medical 
professional has attributed that finding to the veteran's 
service.  The veteran does not have the requisite knowledge 
of medical principles that would permit him to render an 
opinion regarding matters involving a medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, his assertion is not competent to provide a nexus 
to his service.  

The Board finds that the veteran's claim for service 
connection for a low back disorder cannot be granted because 
the veteran has not brought forth competent evidence of a 
nexus between a current low back disorder and his service.  
Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a low back disorder, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for residuals of a low back injury with 
compression fractures is denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


